r^-frvw-y?                           314-IS
              T*\      \\\-^



                                                             -^EGfcriffcfi
                                      <                     COU«T (FORMAL APPEALS
                   \                        ^                   JUN 04 2015
                       \1.
      AW SV^ ^V\ vx vs                                      AM to^           5?k




__
     ^W\^«\^.\\VA>\^                                            p||rniM
                                                                rlLED IN
                                                     COURT OF CRIMINAL APPEALS


ts^\^ • r    \v*             \«            "\>      *       Abel Acosta, Cierk

                             >UNK.'*- v, \)o \N\\ xf\v>A>
Ki   *   _
~]W\W^ ^VaV. CjioA o\k^As



A>us\\vNjL



3vxs\\xju




                   V. ^)
                       "AcaNoW ^>X Cj^>fvV^\rs.\S           ^^_
                                                            \>1


                                             •      *




                                     \   i
                                                            ^

^\\jX^v«v\sj\^ ^V"3\iAsb^*-^v^ ♦                            u




SV^^^Jv^Sun^ \}V :*Xv^ vlsySS^                      «   \




                                                                *A\a



                                                                u\\
                  XrvXx* oV K\k>N^^AV\(L^
                                                      Sfc!^




Av»iCkk ^vxA-A ^\v^\*\c\ KtfJi\ *•
XX^^^vi^X^^^sMrs^s^^A^t.W^.K^.amy • -                 DA




                               vH. )
                                                           ^u^*

                                                           \%\\V\Vi
X* \-. ^.\\S5\-b YWwV*
"V^V* m,V\^^.W^. 3VYS v\.S.1"S VX-*l ^SS5L\. XX^V • - •.   V\XR^^V
\^\-.^/^\Sv\Kv^                                  ......

^uUAU^W                                        ......
xxAXe\ ^^s^K^.^vxs^jX^s^vavx^ - -• - • -                   x^y\


                                                           bAJV^VA



A**              SAcN^vtvrvs./NSr OS: A\kA«kK\^S\^X



•\\ovJSo^Cx.vnK \q \vnl,^o\x vA X^_3\vA-
\f\ :xV-"A*.*ws ^ vvs\\V\\ w\ 3RA, xl. sxx ,\.




                              V M
               ^LO^X^SV \y>c xA^oA WlvVKNvx^NTsX;

                                                              VA-




xA^ ^v>cA ^A K^^mAs xAAvkW,\Ana ^^oV\\X AvxAv\,oA-
SvAV\O^^S_,va XuAW> s\c}uv\VwA OXXV VU. \V\_S^Mv^\ fcv\
X\>^\ \rV^_ 'Oo^WtnUl. ^ei>Ai»A \q>a x\x_ SA^k^. VSUv^sj^

\^r XA^ \Vkc\^S^S ^\ XA^. X^v^V V^jOvwrVs \sj£\SX\W^ /\ A^K \v-A\rsvK . ~AA>»1 j ^AqK^. XC^va^q^ KwtN
vxA.S ioH^\ XWnk UA.vX.^ v\hifNSw\ S^^A^AYA^

\>W vJx^nTn^V^X Vo3^\^VA o\ \A^ VxSxK^v^X- ^S \^> A^ MV\Ck-
.xNAis^^xXNrCxvK^ 3xV 'A^&m xA^ vt^s^q^^vx^^cxjvOk ^xWw
OSLsfW^^v^^^ VvWS Xc^vw AW SVvAl vjsj^xvA SXv^- U&v\Vs,
 VSLtLVxAJVXJL AViC X^fcvKcV ^X V\X^vAs \S MX^X A)0\KV\vA\si X>XW>
 ^X\x_ ^i^vo^woj^ \^ A\«ArA x\sqA)A^Ag ^Kx_ xm;o-

 Xj^Ac^*-^ VXJV\1\>A^ ^'XcKvvsvU. ^ v^^S">l^\>^\\^^^^9Ab.
 "AxAt, x^xkvA, cAtv^mAV sA vVsx^kx Ax*- ^qxkc\ WA W&uXs

 0v\X\\SO^X ^r ^r'Ou.x VLO\w} X>f\ ^xAx. ^oIxUnvU^.

                               ^V)
                         S\oAt-'MVN^^ tA XVoc^^SA.


    WXs OkSxX. Xsrsvi-iAv^S ^xn \Xx\^kvc QxSxA. \At^XCxkj^ \iO\Av.
 Q^MvV AviO^ V^X^< OvikKKVjAA^S \)Ax^ \)0j^fV cA^ \XN\W" V\WV jA\^Nf\\\^s 4^\\ K\^SuAs b^

  /\m~ xows mvo\ v^uA^A^A\^f
  \VjLS5i_ ^S^^wSSLS \Xv>XA\ "^OofvJ^ XS ^O^X} vx^«AA\ \j^0\AAAl3L
  ^x NA ^>M\^^Av^r^SL^^Ai xows xSSvxsA,
V^ X^Vv^v x^)^vjAA XXo^. SA^Aa. xiOcAA So Aov^v Ao XtvVx^A X^v W

   ~W \r^_ ^JS^mA ^>V ^Lc vc \o "A~x_ oAxsto^A ^Xixwo^s ^sA\V\^^^r W^Wa CmtcfaMfo> Lf V^coW^v fc\ vkVkkAAv^vvx ^vnj^v ^OOk^X-
  \'\-

  Av^^^feAAOA^A^^^S. \V- XjOUS S&^A^vnOjA \v\VWx^\Xi^VvjOvkS
  \"OXSlWSSuA \cS)st>tn \j\^VKCO^ruA\Gv\ \f\ x^OX^LXX^jn \>sAA\\^C\^S
    X^^^sjcn^jo, vjOXXX^ Ov *j- XaAA\x.\/\ ^A^^'nAA^.
    ~AW ^*oAk \s AVwX Aw T\VxAr A^xK^ v^Xr^o^S V^WH^ ^W\ Qa^U^vV
    ^oAslm^NV^KS vkS "xAo^ SAvA;^ \c&^SlvA>A^v\ vAvaA (\f\sA^A^
    X3vAX\rM\ xjAcv^vn^ X^A\W^vN\r V\w\K \>Ax^^KVa 'Sl^vK'AA^k vxSS-
    v^nj^A^^ A^^eoAx^x A\xt>(xS ^XkK Ao A^X, X\r xj\\>A_\Ar\X\ \o \ XAj^ A\csV ^A JsXjf^^
    CkS xX-s^ Tt^orA 4At^ X\rs :xAx V^vks \k\\wAr*\A/^X uX Xc^Xr
    Wo-*- ^vv^\^4XVKX^Wva SuolO^> ^A^\X.\Nr\\A^ASov x^S\Xovv^A^A\V^Axj c
                 _ ..        _    ,, ^ A V^Oow ^ ~XwU*S 'SXvA*- ^vktA V^v\ 0\
    Ax^L. \AA\^vA SVv>A\S ^v\ NT^s3ur^ A^vvno^s^^                               \xV >r\^A
     ^^vOv\\ \X \^A\^Xrv\ AVo^Xr y$AAX ^>r^r \s

     ~AAx_ vAAn^WXx, O^lsXa^-^ V>r X)vX\s xj&vsfA Ao fVxAw)
                      x    to
                            l^^o^rWx
Opinion filed February 27, 2015
                                         ***% p#v




                                                                  :ji I •

                                        In The



         Cletjentf) Court of ®pptal&
                                  No. 11-12-00349-CR



              DANIEL VASQUEZ DOMINGUEZ, Appellant
                                          V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 104th District Court
                             Taylor County, Texas
                          Trial Court Cause No. 13674-B



                      MEMORANDUM                    OPINION

        Daniel Vasquez Dominguez appeals the trial court's order denying his
motion for DNA testing of evidence related to his conviction for aggravated sexual
assault of a child. Because we conclude that the trial court did not err by denying
the motion, we affirm.

                                    Background Facts
 ""'•   Appellant was indicted in 2000 for the offenses of aggravated sexual assault
of a child and indecency with a child. On January 8, 2001, he'entered a plea-of no
contest to the offense of aggravated sexual assault of-a child. Pursuant to a plea
bargain agreement, the trial court deferred the adjudication of guilt and placed
Appellant on community supervision for eight years. The State subsequently filed
a motion to adjudicate. The trial court found that Appellant had violated the terms
and conditions of his community supervision, revoked his community supervision,
adjudicated his guilt, and sentenced him to confinement for thirty years.             The
sentence was imposed in open court on February 10, 2006. Appellant attempted to
file a direct appeal from the judgment adjudicating guilt, but we dismissed the
appeal for want-of-j-ur-isdiot-ion- beeause-the appeal- was-not- timely filed.
      On May 15, 2012, Appellant filed a pro se motion in the trial court for
postconviction forensic testing. The trial court appointed counsel for Appellant in
connection with the motion for postconviction forensic testing. Appointed counsel
subsequently filed a motion to withdraw that the trial court granted.            Appellant
then filed this appeal. Upon our receipt of Appellant's pro se notice of appeal, we
entered an order abating the appeal that required the trial court to make various
findings.   Pursuant to our abatement order, the trial court made the following
findings:
             1. On July 28, 2000, the trial court determined, that the
       Appellant was indigent.

              2. On February 10, 2006, the trial court revoked Appellant's
       community supervision, convicted him, and sentenced him to 30 years
       in prison. The Appellant has remained incarcerated since that time.

              3. The trial court has received no information indicating any
       change in Appellant's financial circumstances.

             4. Therefore, the trial court determines that Appellant is still
       indigent.
            5. On May 30, 2012, the trial court appointed Mr. Alex Eyssen
      to represent Appellant in obtaining DNA testing pursuant to Article
      64.01(c), Texas Code of Criminal Procedure.

             6. On December 19, 2012, the trial court[] allowed Mr. Eyssen
      to withdraw because he was closing his law practice and leaving the
      [Sjtate of Texas.                                         !J":"evidence filed in another court." Specifically, he contends that counsel did not
thoroughly investigate the evidence regarding his victim's "pregnancy" case filed
in the 326th District Court of Taylor County.1 In his second issue, he complains of
"violations of due process," "ineffective assistance of counsel," and "violation of
equal protection of the law." In support of his second issue, he 'Cbritends that trial
counsel was ineffective for failing to present evidence from the 326th District
Court.     In his third issue, Appellant complains of the "denial of forensic, DNA
testing hearing by Brady violations of exculpatory evidence related and filed in the
326th District Court."

         This appeal was brought under Chapter 64 of the Code of Criminal
Procedure. This chapter authorizes DNA testing in cases where the applicant
meets the relevant requirements. TEX. CODE CRIM. PROC. ANN. art. 64.03 (West
Supp. 2014). Chapter 64 also gives appellate courts jurisdiction to review an order
by a trial court denying a request for postconviction DNA testing for cases in
which the defendant was not given the death penalty. Id. art. 64.05 (West 2006).
However, in an appeal from the denial of a request for DNA testing, we may not
consider any claims that fall outside the scope of Chapter 64. In re Garcia, 363
S.W.3d 819, 822 (Tex. App.—Austin 2012, no pet.). "Chapter 64 is not an
invitation to review every potential error in the underlying trial proceedings;
instead, it is simply a procedural vehicle for obtaining evidence 'which might then
be used in a state or federal habeas proceeding.'" Id. (quoting Thacker v. State,
111 S.W.3d 926, 927 (Tex. Crim. App. 2005)).
         A trial court is only required to order DNA testing under Chapter 64 if the
relevant statutory requirements are met. Crim. PROC. art. 64.03(a). As noted
above, the trial court based its order denying Appellant's request for DNA testing

         'The 326th District Court is a "family district court" that by statute "has primary responsibility
for cases involving family law matters." TEX. GOV'T CODE ANN. §§ 24.601,24. 634 (West 2004).
 on the fact that the State's criminal case against Appellant was based entirely on
 witness statements, that no physical evidence was seized by law enforcement, and
 that no physical evidence was in possession of the State during the trial of the
 offense.

         A convicting court may base its decision regarding a Chapter 64 claim on
 the sufficiency of the State's written explanation. Caddie v. State, 176 S.W.3d
286, 289 (Tex. App.—Houston [1st Dist.] 2004, pet. ref d). In an appeal ofa trial
 court's decision regarding a Chapter 64 claim, reviewing courts "defer to the trial
 court's determination of historical facts, and its application of law to the facts if it
turns on credibility and demeanor, and review de novo applications of law to the
undisputed facts." Id. Under this standard, reviewing courts "defer to a trial
court's finding as to whether the claimed DNA evidence exists and is in a
condition to be tested." Id. The clerk's record contains a letter from an assistant
district attorney to Appellant's counsel advising him that Appellant's criminal case
"was based entirely on witness statements. There was no physical evidence of any
kind taken by the police."2 There is also a letter in the clerk's record from
Lieutenant David Atkins of the Taylor County Sheriffs Office addressed to the
trial court that confirms this same information. In light of the standard of review
governing this case and based on the record, we conclude that the evidence is
sufficient to support the trial court's determination that no DNA evidence exists.
        The bulk of Appellant's claims on appeal focus on his efforts to obtain
evidence from another proceeding. By its express terms, Chapter 64 only applies
to the testing of evidence "that was secured in relation to the offense that is the
basis of the challenged conviction." Crim. Proc. art. 64.01(b). Accordingly,
Appellant's claims seeking to obtain evidence from another proceeding are beyond

        "This letter also informs Appellant's counsel that the file in the 326th District Court from which
Appellant sought evidence is a "closed and sealed file."
the scope of Chapter 64, and the trial court did not err in denying Appellant's
request to test the evidence from the family court proceeding.                 Furthermore,
Appellant's claims of ineffective assistance of counsel related to obtaining
evidence from the proceeding must also fail because the requested evidence was
beyond the scope of Chapter 64.                                    '•"•'. ";
      Regarding Appellant's request for the appointment of new counsel,
Chapter 64 specifies that "[fjhe convicting court shall appoint counsel for the
convicted person if the person informs the court that the person wishes to submit a
motion under this chapter, the court finds reasonable grounds for a motion to be
filed, and the court determines that the person is indigent."                  Crim. Proc.
art. 64.01(c). The trial court initially appointed counsel for Appellant, but subse
quently determined that "[tjhere are no reasonable grounds for the Appellant to file
a motion for forensic DNA testing." Based upon this determination, the trial court
concluded that it was not obligated to appoint new counsel on appeal. In this case,
the trial court had evidence that no biological evidence existed that could be tested.
That evidence provided sufficient justification for the trial court to determine that
there were no reasonable grounds for the Chapter 64 motion to be filed.                See
Blake v. State, 208 S.W.3d 693, 695 (Tex. Appr—Texarkana 2006, no pet.).
Accordingly, we cannot conclude that the trial court erred by failing to grant
Appellant's request for the appointment of new counsel. See Ex parte Gutierrez,
337 S.W.3d 883, 891 (Tex. Crim. App. 2011) (stating that courts have found that
reasonable grounds are not present if no evidence exists or if it has been
destroyed).
      In his brief, Appellant additionally challenges his original conviction.
Chapter 64 does not confer jurisdiction upon this court to entertain collateral
attacks on the trial court's judgment of conviction or to review, under the guise of
a DNA testing appeal, anything beyond the scope of the request to conduct DNA
testing. See Reger v. State, 111 S.W.3d 510, 512-13 (Tex. App.—Fort Worth
2007, pet. refd); Hooks v. State, 203 S.W.3d 861, 866 (Tex: App.—Texarkana
2006, pet. refd). Accordingly, we do not entertain Appellant's challenges to his
original conviction.
      For the foregoing reasons, we overrule Appellant's three issues challenging
the district court's decision to deny his request for DNA testing and his request for
the appointment of new counsel.
                                   This Court's Ruling
      We affirm the order of the trial court.




                                                     JOHN M. BAILEY

                                                     JUSTICE



February 27, 2015
Do not publish. See Tex. R. App. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.
                                                          *•
                                            ^V\av- \

                              Law Offices of Alex B. Eyssen, pllc
                                              Post Office Box 3321
                                              Abilene, Texas 79604
                                             www.eyssenlaw.com




Alex B. Eyssen                                                                         Telephone: (325)267-6030
Alex@eyssenlaw.com                                                                       Facsimile: (325) 267-6031

                                              September 17, 2012


Honorable Lee Hamilton
Judge, 104th District Court
300 Oak Street
Abilene, Texas 7.9602

       Re:    Cause No.13674-B; State of Texas vs. Daniel Dominguez

Dear Judge Hamilton:

        Please allow this letter to serve as a request for a hearing on Defendant's Motion for Forensic and DNA
testing filed pro se by my client Daniel Dominguez.

      In addition, I would request a hearing on the Motion to Withdraw and Request for Appointment of
Counsel that was previously filed by my office. Both matters could be set at the same time.

       Lastly, please allow this letter to serve as a request for my client to be bench warranted from the
Nathaniel Neal Unit to Abilene so that he may attend these hearings in person.

       Thank you for your attention to this matter.

                                                                   Very truly yours,


                                                                   Alex B. E^ssea




 Abilene Office                                                                                    Anson Office
 802 Mulberry                                                                                 311N. Commercial
 Abilene, Texas 79601                                                                        Anson, Texas 79501
                                  t^VvV* \
                                      CAUSE NO. 13674-B                   %J Lfl[ U ^^
  STATE OFTEXAS                                  § 104thDIST^^G^^F) ?^
  DANIEL VASQUEZ DOMINGUEZ
                                                 §§             TAYLOR C'ViJiERK
                                                      TAYUJR_C^UNTY; tWxA5(4 s

   MOTION TO WITHDRAW, REQUEST FOR APPOINTMENT OF COUNSEL, AND
                                    NOTICE OF HEARING



TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes Alex Eyssen, Movant, and brings this Motion to Withdraw, Request for

Appointment of Counsel, and Notice of Hearingand in support thereof shows:

       1.     Movant is the court-appointed attorney ofrecord for Daniel Vasquez Dominguez.

       2.     Good cause to withdraw exists as specified below:

              a.      The attorney of record, Alex Eyssen, is closing his law firm effective

              October 1, 2012. It is neither expected nor anticipated that the above-referenced

              case will be resolved by said date. Thus, the undersigned respectfully requests

              that he be allowed to withdraw and that another attorney be appointed to handle

              the above-referenced case.

       3.     The following settings exist in the above-reference case:

              a. Hearing on the Motion to Withdraw: September^, 2012 at 4:00 p.m.

       4.     This request is not sought for delay^

                                    NOTICE TO CLIENT


       A copy of this motion has been delivered to Daniel Vasquez Dominguez. The last known

mailing address of Daniel Vasquez Dominguez is # 1355966 c/o Nathaniel Neal Unit, 9055 Spur

591, Amarillo, Texas 79107.
                                    NOTICE OF HEARING


        This Motion is set for hearing at 4:00 p.m. on September 21, 2012 in the 104th District
Court in and for Taylor County.

                                           PRAYER


        WHEREFORE, PREMISES CONSIDERED, Movant prays that the Court will grant his

motion to withdraw and appoint substituted counsel.

                                            Respectfully submitted,

                                            LAW OFFICE OF ALEX B. EYSSEN, PLLC
                                           Post Office Box 3321
                                           Abilene, Texas 79604
                                           Tel: (325) 267-6030
                                           Fax:(325)267-6031

                                           By:        A*^
                                                  Alex B. Eys0R
                                                  State Bar No. 24036542.
                                           Attorney for Defendant




                                  CERTIFICATE OF SERVICE


       This is to certify that on 1y2.i&      2012, a true and correct copy ofthe above and
foregoing document was served on the Taylor County District Attorney's Office via hand

delivery.

                                                 JLz
                                           Alex Eyssen/"^
                                             eaAwa- -* S>
 ay l
CW'                                          CAUSE NO. 5034-CX % flfjft                  U
           IN THE INTEREST OF                             §  7-. /te^jffiSjteB^CT COURT OF
                   X                                      6 -^ 0/? ^#***
           DIANXfLORES,                                   §            ^^TAl^QRZJ(£^rrY,
                                                                          TAl^QR5(^JpNTY, TEXAS
                                                          §
                                                          §                326TH JUDICIAL DISTRICT

                                      PERMANENCY PLAN AND
                                   PERMANENCY PROGRESS REPORT

           The Texas Department of Protective and Regulatory Services presents this report to the
           Court to enable the court to review both the permanency plan for the children the subject
           of this suit and the progress that has been made toward ensuring that a final order
           consistent with this plan is renderedbeforethe date for dismissal of the suit.

           The Department was appointed Temporary Sole Managing Conservator of the children on
        -> May22,2000. The children came into conservatorship for the following reasons:

           Diana Fiores made an outcry that her stepfather, Daniel Dominguez raped her four
           times. Initially the investigator asked the mother to allow Diana to live with her
           grandmother until the investigation was completed. Mother and stepfather did not
           want her to be away from home so the child was removed from the home. Daniel
           Dominguez was arrested aiid Diana was allowed to go back to the home to complete
           summer school. Diana was to have no contact at all with Mr. Dominguez and she
           would be removed if he got out of jail and moved back home.


            1.    SUBJECT CHILDREN
                  NAME OF CHILD                 DATE OF BIRTH         TYPE OF CURRENT PLACEMENT
                  DIANA FLORES                  11/09/85              OWN HOME


                  PERSONS RECEIVING THIS REPORT


                  FATHER:         Deceased


                  MOTHER:
                  Maria Fiores
                  873 Sycamore St.
                  Abilene, TX 79602
PERMANENCY PLAN/PERMANENCY PROGRESS REPORT
NAME:
PAGE 2




         ATTORNEY FOR PETITIONER:

         Assistant District Attorney
         Glenna Cordray
         300 Oak St.
         Abilene, Texas 79602

         ATTORNEYAD LITEM FOR THE CHILD.
         Stanley Smith
         Attorney at Law
         P. O. Box 3579
         Abilene, Texas 79604

         ATTORNEY GARDIAN AD LITEMFOR CHILD
         Shane Deel
         Attorney at Law
         1057 S. 3rd
         Abilene, Texas 79602

         A COPY HAS 4LSO BEEN PROVIDED TO THE FOSTER PARENT OR
         DIRECTOR OF GROUP HOME OR INSTITUTION WHERE EACH CHILD IS
         RESIDING

         RECOMMENDATION FOR DISMISSAL OR CONTINUATION OF SUIT
         The Department recommends that this suit be continued. The Court:
         •     has not yet set a dismissal date for this suit, and the Department
                 recommends that the date for dismissal of this suit be.           .

     —IU         has pieviuusly sct-tfae-dismiissal dale fui Lhis suit as .Mgy:2S^l2uui-
                 which is consistent with the current permanencyplan.

          •      has previously set the dismissal date for this suit as
                 which is not consistent with the current permanency plan. The Court has
                 not yet granted a dismissal extension under TFC § 263.401 and the
                 Department recommends that anew dismissal date be set for      _.
 An extension of the date for dismissal of this suit under TFC § 263.401, has not been
 previously granted inthis case.


          SERVICE
PERMANENCY PLAN/PERMANENCY PROGRESS REPORT
NAME:
PAGE 3




         All parties have been served.

         COMPLIANCE WITH TEMPORARY ORDERS AND WITH THE SERVICE
         PLAN

         5.1      SUMMARY OF ACTIONS TO BE ACCOMPLISHED BY
                  PARENTS

                   Maria and Diana Fiores were to have a psychological evaluation.
                   Home studies were to be done on family members interested in having
                   Diana live with them. Maria, Diana, Cindy and Melinda will all
                   participate in individual counseling and family therapy as necessary.

         5.2       EVALUATION OF COMPLIANCE

                   Maria and Diana have both had psychological evaluations. Home
                   studies were ordered on Maria's grandmother, but the grandmother
                   would miss her appointments and did not cooperate with the worker
                   doing the home study. They all attended counseling until B.J.
                   Mayben dismissed Cindy and Melinda from care and later dismissed
                  Maria. Diana continued counseling until B.J. Mayben dismissed her
               —^ because she would not discuss the sexual abuse. Each time the
                   counselor tried to get her to work through the problem of the sexual
                —^ abuse, she would change the subject. Diana told worker that her
                   mother and sisters did not try to influence her in regard to the court
                   case. However, Diana refused to testify and told this worker that she
                   did not want to see Daniel Dominguez go to jail because it would upset
                   her mother and sisters. Maria, Cindy and Melinda have telephone
                   calls with Mr. Domiiigue/. Diana hasTnnnmtgcfw^lratsofeverwKh Mrr
                   Dominguez.

               —^ Diana Fiores is pregnant and due the first of June. She has prenatal
                   care.                                           i"

          5.3      SUMMARY AND EVALUATION OF ACTIONS TAKEN BY THE
                   DEPARTMENT PURSUANT TO COURT ORDERS AND THE
                   SERVICE PLAN, INCLUDING REASONABLE EFFORTS TO
                   PURSUE THE PERMANENCY PLAN FOR THE CHILDREN.

                   The Department has arranged and paid for psychological evaluations
                    for both Diana and Maria Fiores. The Department has arranged and
PERMANENCY PLAN/PERMANENCY PROGRESS REPORT
NAME:
PAGE 4




                 paid for counseling for Diana and Maria Fiores and Cindy and
                 Melinda Dominguez. Maria Fiores has not completed parenting
                 classes as ordered by the court but has discussed parenting issues with
                 therapist.

         5.4     PROGRESS MADE TOWARD ALLEVIATING OR MITIGATING THE
                 CAUSES FOR THE CHILDREN'S REMOVAL FROM THE HOME

                 Daniel Dominguez received six years probation and is now currently
                 living with his sister at 3649 Swenson her in Abilene. There is still a
                 protective order in affect where Mr. Dominguez is not to go within
                 200 yards of the house at 873 Sycamore or the children's schools.
                 Maria states that she will not allow him to move back into the home.
                 Maria and Diana have attended counseling. This worker has not seen
                 any discourse between the mother and Diana or Diana and her sisters.

6.       EVALUATION OF THE CHILDREN'S CURRENT PLACEMENT


         6.1     PLACEMENT HISTORY


         Name                            Type of placement          Date placed

         Diana Fiores                    Basic Care foster home     05/22/00
         Diana Fiores                    Home                       06/21/00


         6.2     APPROPRIATENESS AND SAFETY OF CURRENT PLACEMENT
         AND PROGRESS IN MEETING CHILD'S NEEDS


         Diana is in the most appropriate placement, her home. It is safe as long as
         Daniel Dominguez does not return home.



         6.22    Least Restrictiveness


         The placement is the least restrictive because she is placed in the home with
         her mother and sisters.


         6.222   APPROPRIATENESS OF ANY INSTITUTIONAL PLACEMENT
         N/A



         6.23    Close Proximity
PERMANENCY PLAN/PERMANENCY PROGRESS REPORT
NAME:
PAGE 5




         N/A


         6.232 APPROPRIATENESS OF ANY OUT-OF-STATE PLACEMENT

         N/A

         6.3    CONTINUED NEED FOR PLACEMENT IN SUBSTITUTE CARE
         N/A



         DESCRIPTION OF THE CHILD'S CURRENT PERMANENCY PLAN(S)

         The permanency plan for the child is:
         \E1    Family Reunification

         •      Permanent Placement with Relative
                •        Transfer of Conservatorship
                •        Adoption

         •      Permanent Placement with Non-Reiative
                •     Transfer of Conservatorship
                •     Adoption

         •      Foster carewith long term commitment from foster family or facility

         •      Foster carewithno long term commitment from foster family or facility

         •       Other living arrangement:
                 [describe]

         •       Independent Living (child will be able to live on his or her own and
                 successfully manage his or her personal affairs.)

         •       Long Term Care in Adulthood (placement in an institution as an adult due
                 to a disability)
                 •       with guardianship
                 •       without guardianship


         The approximate date for the achievement of this permanency plan - child is
         currently living in the home.
PERMANENCY PLAN/PERMANENCY PROGRESS REPORT
NAME:
PAGE 6




8        PLANS, SERVICES, AND FURTHER TEMPORARY ORDERS NEEDED TO
         MEET THE CHILD'S NEEDS FOR SAFETY AND PERMANENCY AND TO
         ENSURE AN APPROPRIATE FINAL ORDER

         81    IF THE PLAN IS REUNIFICATION, THE STEPS TO BE TAKEN TO
               HAVE THE CHILD RETURN HOME AND REACH A LEGAL
               RESOLUTION REGARDING THE CASE.

               Diana is currently living with her mother.         Daniel Dominguez
               received six years probation and is currently living with his sister at
               3649 Swenson.

         8.5   ADDITIONAL SERVICES AND ORDERS RECOMMENDED
               N/A




RESPECTFULLY SUBMITTED BY:




                                                  DATE



                                                   3-4 -o            r
                                                  DATE
                                              Case Name:        Fiores,Maria
                                                   Case #:      24046532


                                            FAMILY SERVICE PLAN
                                         Cover Sheet II: Family Preservation
IDENTIFYING INFORMATION
Narne(s) of Parents                                                          Date of Participation     Date Plan Completed
Maria Fiores          , Daniel Vasquez Dominguez                             2/21/2001                 3/5/2001
Child(ren)'s Name(s)                      ,                                                            Month/Year of Next Review
Diana Fiores          , Melinda Dominguez         , Cindy Dominguez                                   6/2001


PURPOSE OF THIS PLAN



         * , j»ntiB^Jte*weh«»©ntyi^^^j^rfan^,or.

Yqa^nd^aurWfter                                     Case Name:     Flores.Maria
                                          Case #:   24046532


                           FAMILY SERVICE PLAN
YOUR RIGHT TO REQUEST A REVIEW

You may request a review of this plan'at any time. You may also request an administrative review or a
fair hearing if CPS denies, reduces, or terminates protective services that you have requested, or does
not act promptly on your request for protective services.




 printed:                   TX Depi. of Protective and Regulatory Services                      Page: 2
 3/6/2001
                                            Case Name:     Flores.Maria
                                                 Case #:   24046532


                                             FAMILY SERVICE PLAN
                                  Family Problems, Strengths, and Changes Needed
                'v


     LIST THE REASONS FOR CPS INVOLVEMENT:

               Diana Fioreswas sexually abused by her stepfather, Daniel Dominguez. Maria Fioresdid not
     provide protection for her daughter which resulted in her removal. Mr. Dominguez was arrested, and
     Diana was returned to the mother's care.

     LISTTHE UNDERLYING PROBLEMS CONTRIBUTING TO THE RISK OF ABUSE OR NEGLECT:
     •   Diana Fiores is young and irresponsible.
     •   Parent did not protect the child from abuse.

     LIST THE FAMILY STRENGTHS AND RESOURCES:

               The family has been cooperative with services and worker since Mr. Dominguez was arrested.
     Maria Fiores has employment. There is extended family support. The mother appears to love her
     children, and they are bonded.

     SERVICE-PLAN GOALS CHANGES NEEDED TO REDUCE RISK
     What specific behavior(s) and condition^) will demonstrate that the problems contribution to risk have
     been satisfactorily addressed and that the risk has been reduced?

—> • Maria Fiores will see that Diana follows medical advice regarding her pregnancy. She will make sure
         that Diana is enrolled in WIC and follows her prenatal instructidnTfrom the doctor.
     •   Parent will demonstrate the ability to protect child from future abuse, and will show concern for
         child's"future safety.



     EMERGENCY CONDITIONS

         PRS has determined that one of thefollowing emergency conditions continues to exist for this
         case and, therefore, services continue to be necessary:
     1) Achild is at risk ofabuse or neglect, as determined by PRS;
    ^r^chilcrh^b^eTrremDveTrfrc^                                                                      —
    3) Achild formerly in PRS care is at-risk of being returned to PRS care. '

                                         Tasks and Services for the Family




    3/6/2001         •            TX Dept. of Protective and Regulatory Services                     page: 3
                                       Case Name:      Flores.Maria
                                           Case #:     24046532


                                        FAMILY SERVICE PLAN
Paren^winemonstrate the ability to protect child from future abuse, and will show concern for child's
future safety.                                         II cPS/Other Service
Family Task
                                                           Discuss with family
Cooperate

Maria will cooperate with the Protective Order and         Worker will discuss with the family the
she will not allow Daniel Dominguez to come to the         consequences if Daniel Domingues breaks the
house at 823 Sycamore ortake Diane anywhere                Protective Order.
Daniel Dominguez is present.

Court Ordered: Yes
                                                           Court Ordered: Yes
Beginning andEnding Dates (and/or Frequency)               Beginning and Ending Date (and/or Frequency)
                                                       J   03/01 to 06/01
03/01 to 06/01
Method of Evaluation:
Discussion with family


Paren^wTdemonstrate the ability to protect child from future abuse, and will show concem for child's
future safety.            .                      .
                                                           CPS/Other Service
Family Task
Cooperate                                                  Monitor and support

Maria Fiores will not allow any contact of any kind        Worker will monitorthe home for compliance and
between Daniel Dominguez and Diana Fiores,                 support the family.
 including phone calls or letters. Maria Fiores will
 not allow Daniel Dominguez to live in the same
 home with Diana Flores3 She will report to CPS if
 Daniel Dominguez breaks the Protective Order.
                                                           Court Ordered: No
 Court Ordered: Yes
 Beginning andEnding Dates (and/or Frequency)               Beginning and Ending Date (and/or Frequency)
 03/01 to 06/01 '                                           03/01 to 06/01
 Method of Evaluation:
 Monitoring in the home and discussion with family
 Goal Description:
 Maria Fiores will see that Diana follows medical advice regarding herjDregnancy.          She will make sure
 that Diana is enrolled in WiC and follows her prenata instructions from the doctor.
                                                            C PS/Other-Service-
-Family Task
 Get medical help                                           Discuss with family

 Maria Fiores will see that Diana Fiores has medical        Worker will discuss with the family the different
 help through out her pregnancy.                            programs that Diana can access to help her
                                                            through her pregnancy.

 Court Ordered: No                                          Court Ordered: No
 Beginning and Ending Dates (and/or Frequency)              Beginning and Ending Date (and/or Frequency)
 03/01 to 06/0.1      ' •"'                                 03/01 to 06/01                       __
  Method of Evaluation:
  contact with the doctor




                                TX Dept. of Protective and Regulatory Services                             Page: 4
  Printed:
  3/6/2001